            Case 3:12-cv-05060-BHS Document 107 Filed 07/15/19 Page 1 of 4




 1                                               DISTRICT COURT JUDGE BENJAMIN H. SETTLE
                                                   MAGISTRATE JUDGE KAREN L. STROMBOM
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9      THOMAS W.S. RICHEY,                                     NO. 3:12-CV-05060-BHS-KLS
10                                  Plaintiff,                  RESPONSE TO PLAINTIFF’S
                                                                MOTION TO SUPPRESS
11              v.                                              EVIDENCE
12      D. DAHNE,
13                                  Defendant.
14          Defendant,     Dennis     Dahne,       by    and   through   his   attorneys   of   record,

15   ROBERT W. FERGUSON, Attorney General, and HALEY BEACH, Assistant Attorney

16   General, submits the following Response to Plaintiff’s Motion to Suppress Evidence, ECF

17   No. 104, and respectfully requests that the Court deny Plaintiff’s motion.

18                                          I.          RESPONSE

19          Richey’s motion to suppress is unsupported by any applicable legal citation and is

20   meritless. The Court should deny it. Richey’s complaint is governed by the Federal Rules of

21   Civil Procedure and the Federal Rules of Evidence, none of which provide a basis for excluding

22   a copy of an inmate’s outgoing non-legal letter. Richey’s motion is essentially a motion to strike

23   material attached to Dahne’s submission, as outlined in Local Civil Rule 7(g).

24          The Ninth Circuit has affirmed prison officials’ ability to read outgoing non-legal inmate

25   mail, even from an inmate to a spouse. “It is common ground between the parties that if [the

26   inmate] had sent a letter to his wife not containing any privileged attorney-client or work-


       RESPONSE TO PLAINTIFF’S MOTION                      1             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       TO SUPPRESS EVIDENCE                                                        PO Box 40116
       NO. 3:12-CV-05060-BHS-KLS                                               Olympia, WA 98504-0116
                                                                                   (360) 586-1445
            Case 3:12-cv-05060-BHS Document 107 Filed 07/15/19 Page 2 of 4




 1   product material, prison authorities would have had the right to read the letter. There is no
 2   free-standing marital communications privilege, under either federal or state law, allowing a
 3   California prisoner to send confidential letters from prison to his or her spouse. ” United
 4   States v. Griffin, 440 F.3d 1138, 1144 (9th Cir. 2006). Only “privately made”
 5   communications between spouses are privileged. Wolfle v. United States, 291 U.S. 7, 14
 6   (1934). The outgoing mail was reviewed pursuant to state law and investigated pursuant to
 7   concerns of prison rule and state law violations. Declaration of George Gilbert, ¶¶ 3-4.
 8   Outgoing non-legal mail, which by state law may be read and withheld, see, e.g., Rev. Code
 9   Wash. 72.02.260; Wash. Admin. Code 137-48-030(1), cannot be said to be confidential or
10   private. “Members of the prison mailroom staff may open and read incoming and outgoing
11   regular mail, before distributing or sending it, to prevent criminal activity and to maintain prison
12   security” and this “is rationally related to furthering the[se] legitimate penological interests.”
13   O’Keefe v. Van Boening, 82 F.3d 322, 323, 326 (9th Cir. 1996). Moreover, even in a criminal
14   matter, “the warrantless seizure of a sealed letter is valid if it serves a ‘justifiable purpose of
15   imprisonment or prison security.’” United States v. Vallez, 653 F.2d 403, 406 (9th Cir. 1981)
16   receded from on other grounds by United States v. Goseyun, 789 F.2d 1386, 1387 (9th
17   Cir.1986) (per curiam); see also Witherow v. Crawford, 339 F. App’x 785, 786 (9th Cir.
18   2009) (“defendants’ decision to open, read, and photocopy some of [the inmate plaintiff’s]
19   mail before sending or delivering it was not an unconstitutional response to their suspicion ”).
20   For all these reasons, Richey has no basis for claiming that such communications are protected
21   from review, copying, and submission to this Court.
22          To the extent Richey seeks relief from federal copyright law, his argument fails. Richey
23   has not demonstrated that he owns a relevant copyright, nor has he explained how he could be
24   entitled to copyright a personal letter. Richey cites 17 U.S.C. § 102, which notably does not
25   include personal letters, particularly where there is no actual copyright. This claim is meritless.
26


       RESPONSE TO PLAINTIFF’S MOTION                    2               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       TO SUPPRESS EVIDENCE                                                        PO Box 40116
       NO. 3:12-CV-05060-BHS-KLS                                               Olympia, WA 98504-0116
                                                                                   (360) 586-1445
            Case 3:12-cv-05060-BHS Document 107 Filed 07/15/19 Page 3 of 4




 1          The letter from Richey to his wife is relevant to the Court’s determination of Dahne’s
 2   Motion for Relief from an Order and/or for Involuntary Dismissal and it is otherwise
 3   admissible. Richey has presented no legal authority for the Court to strike this evidence from
 4   the record and the Court should deny his motion.
 5                                       II.    CONCLUSION
 6          There is no basis for “suppressing” or striking from the record the letter from Richey to
 7   his wife, which was lawfully reviewed, copied, and submitted to this Court based on its relevance
 8   to Dahne’s pending motion for relief and dismissal. The Court should deny Richey’s motion to
 9   suppress.
10          RESPECTFULLY SUBMITTED this 15th day of July, 2019.
11                                                ROBERT W. FERGUSON
                                                  Attorney General
12
                                                  s/ Haley Beach
13                                                HALEY BEACH, WSBA #44731
14                                                Assistant Attorney General
                                                  Corrections Division
15                                                P.O. Box 40116
                                                  Olympia, WA 98504-0116
16                                                (360) 586-1445
                                                  HaleyB@atg.wa.gov
17

18

19

20

21

22

23

24

25
26


       RESPONSE TO PLAINTIFF’S MOTION                  3               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       TO SUPPRESS EVIDENCE                                                      PO Box 40116
       NO. 3:12-CV-05060-BHS-KLS                                             Olympia, WA 98504-0116
                                                                                 (360) 586-1445
            Case 3:12-cv-05060-BHS Document 107 Filed 07/15/19 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2          I certify that on the date below I caused to be electronically filed the RESPONSE TO
 3   PLAINTIFF’S MOTION TO SUPPRESS EVIDENCE with the Clerk of the Court using the
 4   CM/ECF system which will send notification of the filing to the following prisoner CM/ECF
 5   participant:
 6   THOMAS W.S. RICHEY, DOC #929444
     MONROE CORRECTIONAL COMPLEX – WSR
 7   PO BOX 777
     MOROE WA 98272-0777
 8
     docmccinmatefederal@DOC1.WA.GOV
 9

10          I declare under penalty of perjury under the laws of the United States of America that the
11   foregoing is true and correct.
12          EXECUTED this 15th day of July, 2019, at Olympia, Washington.
13
                                                  s/ Cherrie Melby
14                                                CHERRIE MELBY
15                                                Legal Assistant
                                                  Corrections Division
16                                                PO Box 40116
                                                  Olympia, WA 98504-0116
17                                                (360) 586-1445
                                                  Cherrie.Melby@atg.wa.gov
18

19

20

21

22

23

24

25
26


       RESPONSE TO PLAINTIFF’S MOTION                  4               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       TO SUPPRESS EVIDENCE                                                      PO Box 40116
       NO. 3:12-CV-05060-BHS-KLS                                             Olympia, WA 98504-0116
                                                                                 (360) 586-1445
